Case 5:18-cv-00785-EEF-MLH Document 9 Filed 09/03/21 Page 1 of 1 PageID #: 3856




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

RAYMOND DARNELL #482404                                CIVIL ACTION NO. 18-cv-785 SEC P

VERSUS                                                 JUDGE FOOTE

DARREL VANNOY                                          MAGISTRATE JUDGE HORNSBY


                                        JUDGMENT

          For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

          It is ordered that Petitioner’s petition for writ of habeas corpus be denied.

          Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it enters

 a final order adverse to the applicant. The court, after considering the record in this case

 and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

 because the applicant has not made a substantial showing of the denial of a constitutional

 right.

                                                                   3rd
          THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day

 of September, 2021.

                                                  _________________________________
                                                        ELIZABETH E. FOOTE
                                                   UNITED STATES DISTRICT JUDGE
